Mr. Justice Wall delivered the opinion of the Court. This is an appeal from a judgment for $32.50 in favor of the appellee for work done by him in clearing the land of appellant. It is insisted as the sole ground for reversal that the evidence did not sustain the verdict, because the contract under which the work was done was not completed by the appellee, and therefore he had no right to recover for what he had done. On the other hand it is argued that there was no time set for the completion of the work; that without objection on the part of the appellant, it dragged along until the latter sold the land, and thus put it out of the power of the appellee to do anything further, and that the work done was well worth the amount claimed. These contentions are each supported more or less by the proof, and we find no occasion to interfere with the conclusion reached by the jury. The abstract does not set out the instructions, nor is there any complaint of them in the appellant’s brief, but we have read them in the record and found that the jury were advised fully as to the rights of the appellant upon the theory that the appellee had failed to perform his contract. The jury must have been satisfied of the truth of the appellee’s position on this point, and as they were not misled as to the law, their verdict, in view of the conflicting evidence, should be accepted as a finality. The judgment will be affirmed.